Exhibit 23.1 Consent of Independent Registered Public Accounting Firm To the Board of Directors Development Capital Group, Inc. We hereby consent to the inclusion in the foregoing amendment 3 to the Registration Statement on Form S-1/A of our report dated June 20, 2011, relating to the restated financial statements of Development Capital Group, Inc. for the period from September 27, 2010 (Inception) to March 31, 2011. We also consent to the reference to our Firm under the caption “Experts” in such Registration Statement. August 23, 2011 /s/ Daszkal Bolton LLP Daszkal Bolton LLP Fort Lauderdale, Florida
